Case 3:17-cv-02183-MEM Document 71-1 Filed 08/21/20 Page 1 of 2

EXHIBIT A
10
1
12
13
14
15
16
17
18
19
20

21

23

Case 3:17-cv-02183-MEM Document 71-1 Filed 08/21/20 Page 2 of 2

 

 

|but she was extremely agitated. She was yelling at me and then

 

 

remember what we were talking about. Commissioner Arnold

| entered. I can't remember what the issue was, as I sit here,

she left and slammed the door. Commissioner Warren even made a
comment that it was not right and something should be done about
it.

At this point, I believe it was in June or July...it

was after the meeting. Sometime around that timeframe...well,

 

certainly by this point, I had already filed and made them aware
that I was filing an EOC Complaint. As such, I'm sure I stated
at that time that I considered this to be continuing
retaliation, and I wrote a letter documenting it and forwarding
it to all the Commissioners, the solicitor and I believe the EOC)
investigator.

Q. When you left as Chief Clerk or even Deputy Chief
Clerk to become the County Detective and Director of Public

Safety, you had an increase in pay; correct?

 

A. No. I think it stayed where it was at.

Q. So there was no loss of pay.

A. No, there was no loss in pay, if that's the end of |
your question.

Q. Correct. |
A. There was a loss of responsibility. |
Q. After you left the Chief Commissioner or Deputy

Commissioner, whichever was defined at the time, and became

 

 
